Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s “Remarks” filed 7/27/2021 has been considered.  Claim 11 has been amended and Claim 21 has been newly added.  Claims 1-21 are pending and an action on the merit follows. 

Response to Arguments
35 USC 101
	Applicant first argues that the pending claims are comparable to Enfish and are directed toward an improvement to computer functionality for facilitating inventory control technology and “improving the functionality that all tools are accounted for and that no tools are accidentally left behind by gathering data using mobile device from optical symbols as claimed.”  Examiner respectfully disagrees.  
	First, Examiner notes that the claims in Enfish encompass an improvement to the way the computer stored and retrieved data via a self-referential database to achieve benefits over traditional databases such as increased flexibility, faster search time, and smaller memory requirements.  Enfish, 822 F.3d 1327, 1337 (Fed. Cir. 2016).  Conversely, Applicant’s claims implement computers as a tool to account for monitoring of items.  See MPEP 2106.05 (“the examiner should determine whether the claim purports to improve computer capabilities, or instead, invokes computers merely as a tool.”).  Examiner thus submits that any asserted improvement of the claims, if one exists, is directed towards an improvement in business practices such as item monitoring.  See id. (citing Alice and cautioning against awarding eligibility to commonplace business practices applied to general purpose computers).  
	Applicant further argues that the pending claims demonstrate benefits comparable to those discussed in Enfish.  Examiner respectfully disagrees.  Examiner notes that the “determine that a user is authorized to access the tool control storage device depending on the user’s authorization level” is a Enfish as discussed above.  Examiner respectfully submits that Applicant’s asserted “benefits” further exemplify the abstract idea and are therefore not persuasive in identifying an improvement to computer functionality. 
	Applicant further argues that the present claims recite “a practical application that is used in conjunction with a particular machine or manufacture that is integral to the claim and include functionality that improves the operation of inventory control device itself that were not previously known or understood.”  Examiner respectfully disagrees.  First, Examiner notes that a determination of a particular machine or manufacture depends on the particularity or generality of the elements of the machine or apparatus, whether the machine or apparatus implements the steps of the method, and whether its involvement is extra-solution activity or a field-of-use.  Examiner submits that there is no particular arrangement of elements as seen in, for example, Eibel Process, and that the claims instead employ generic computer components for executing generic computer functions.  MPEP 2106.05.  The MPEP further advises that the examiner consider “the degree to which the machine in the claim can be specifically identified (not any and all machines).”  Id.  Examiner finds no indication of a specifically identified machine in the claim as required by the test for a particular machine, and instead submits that the devices implemented in the claims exemplify extra-solution activity and/or field of use activity as indicated in the rejection below.  
	Applicant further argues needs in the aerospace industry to ensure that no tools are left behind.  Even assuming that such a need exemplified a technical problem, Examiner finds no such reflection for a technical improvement to tool monitoring in the claims.  For example, tools are not discussed until dependent Claim 21 where they appear ancillary to Applicant’s invention.  Further, the claimed invention of monitoring items for storage and retrieval does not exemplify any identified technical problem or technical solution.  While the claims need not explicitly recite an asserted improvement in the Intellectual Ventures v. Symantec Corp., 838 F.3d 1307, 1316 (Fed. Cir. 2016).  Here, Examiner finds no improvement to a computer or technology recited in the specification and no embodiment of such in the claims.  Accordingly, Examiner respectfully maintains the rejection as indicated in the action below.  

35 USC 103
	Applicant first argues that Zhu is directed towards a logistics management system and differs from the pending invention as the pending invention is directed towards an automated control system.  However, Examiner respectfully submits that the Zhu does teach claim limitations under the broadest reasonable interpretation of the claims.  MPEP 2111.01 advises that “"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment).”  Here, the claim language is more broad than the disclosed embodiment of the specification.  Accordingly, the claims under the broadest reasonable interpretation disclose object storage features as taught by the storage system of Zhu.  Examiner therefore maintains the cited art.  
	Applicant argues that amending dependent Claim 21 to recite tool storage clarifies the direction of the invention.  Examiner respectfully disagrees.  Examiner submits that modifying an item to be a tool in a dependent claim amounts to a case of simply substitution under KSR and doesn’t alter the basis for the rejection.  Further, as indicated in the action below, it is obvious to modify the items of Zhu with a tool as seen in Flores et al. since Zhu discloses a variety of non-limiting items in the storage system and Flores et al. disclose a related subject in object storage.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Claim 1 substantially recites the limitations:  an inventory control system comprising:  an object storage device including a plurality of compartments, each compartment including a plurality of storage locations for storing objects; one or more processors configured to:  establish a database containing information regarding the object storage device, retrieve the information regarding the object storage device from the database, and generate an optical code symbol based on the information regarding the object storage device; a display device associated with the object storage device and configured to display the optical code symbol; and a mobile device configured to:  capture an image of the optical symbol; obtain the information regarding the object storage device based on the image of the optical symbol, and display, on a display screen of the mobile device, the information regarding the object storage device.
The recited limitations cover performance that, under the broadest reasonable interpretation, amount to subject matter that may be performed in the mind and limitations viewed as certain methods of organizing human activity, but for the recitation of generic computer components.  That is, other than reciting “object storage device,” “processors,” “database,” “display device(s),” “mobile device,” “user interface that includes a user-selectable element,” “administrative application,” “network,” and “optical code symbol” nothing in the claims preclude the steps from practically being performed in the mind (or with pen and paper as per the October 2019 Update) or from reasonably being viewed as certain methods of organizing human activity.  For example, but for the recited elements, the limitations in the context of 
The abstract idea is not integrated into a practical application.  As stated above, the claims recite the additional elements of “object storage device,” “processors,” “database,” “display device(s),” “mobile device,” “user interface that includes a user-selectable element,” “administrative application,” “network,” and “optical code symbol” to perform the recited limitations.  These elements are recited at a high level of generality (i.e. as generic computer components performing generic computer functions of retrieving and generating data), add insignificant extra-solution activity to the abstract idea (i.e. obtaining data), and generally link the use of the judicial exception to a particular technological environment or field of use (computer technology) such that they amount to no more than mere instructions to apply the exception using generic computer components.  MPEP 2106.05 (f-g).  Additionally, the claims do not present a technical solution to a technical problem, but rather, use generic elements to acquire storage unit information.  Accordingly, these additional elements do not impose any meaningful limits on practicing the abstract idea and thus do not integrate the abstract idea into a practical application.  The claims are therefore directed to an abstract idea.  
               The additional elements identified in the claims are not sufficient to amount to significantly more than the abstract idea.  Processors for executing steps and storage features (i.e. databases) have been rendered insufficient to add significantly more to the ineligibility of a claim.  Alice Corp. Pty. Ltd. v. CLS Bank lnt’l, 134 S. Ct. 2347, 2358-59, (2014).  Mobile devices for sending, receiving, and displaying data act as generic computers performing routine functions and are therefore also insufficient to overcome the abstract idea.  Alice, 134 S. Ct. at 2347.  The mobile device collecting data from optical symbols as claimed is directed towards devices for mere data gathering (MPEP 2106.05 (g))), and thus, recites routine and conventional practices.  Specifically, applying conventional components for collecting data to an inventory field (i.e. mobile device and optical symbol) does not overcome the rejection in light of MPEP 2106.05 (g) (h) (Extra Insignificant Extra-Solution Activity and Field of Use and Technological Environment), wherein collecting and transmitting information is directed towards mere data gathering.  Affinity Labs.  MPEP 2106.05 (h).  Moreover, the object storage device as claimed merely indicates that the abstract idea is to be used in an inventory environment and therefore amounts to “Field of Use” in light of MPEP 2106.05 (h).  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  Claim 1 is therefore ineligible.  
Dependent claims 2-10 and 21 do not add “significantly more” to the eligibility of Claim 1, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  The elements as discussed above fail to provide significantly more to the identified abstract ideas.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  Accordingly, Claims 2-10 and 21 are ineligible.  
Claims 11-20 recite substantially similar limitations and elements to those of Claims 1-10.  The analysis for Claims 1-10 therefore applies equally to claims 11-20.  Accordingly, Claims 11-20 are ineligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 11-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. Patent Application Publication No. 20200250614) in view of Hua et al. (U.S. Patent Application Publication No. 20130073196).  

	As per Claims 1 and 11, Zhu discloses an inventory control system comprising:  
	an object storage device including a plurality of compartments, each compartment including a plurality of storage locations for storing objects (Zhu discloses electronic locker arrangements each including a number of lockers to store items [0044]);
	one or more processors configured to:
		establish a database containing information regarding the object storage device (Zhu discloses a database [0061] [0075] [0082]),
		retrieve the information regarding the object storage device from the database (Zhu discloses using the database to determine that items are to be stored in certain lockers and locker arrangements [0075] and determine locker availability within a locker arrangement [0128]), and
		generate an optical symbol based on the information regarding the object storage device (Zhu discloses a courier notified of an item in a locker arrangement based on determining an item is stored [0078] and the courier requesting access through the locker arrangement [0079] and the system generating a QR code for that locker arrangement [0079]);
	a display device associated with the object storage device and configured to display the optical symbol (Zhu discloses the electronic locker arrangement displaying the QR code [0088] [0176]); and
	a mobile device configured to:
		capture the optical symbol (Zhu discloses a computing device scanning a QR code on the electronic locker arrangement [0089]),
		obtain the information regarding the object storage device based on the image of the optical symbol (Zhu discloses the logistics app of the computing device extracting information from the QR code [0176]).  
object storage device as above.  Zhu does not explicitly disclose but Hua et al. do teach capture an image of the optical symbol, and display, on a display screen of the mobile device, the information regarding the device ([0020-0021]).  Zhu goes as far as to disclose scanning the optical symbol [0089], but does not explicitly discuss the mobile device using a camera to capture the above optical symbol.  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and methods of capture an image of the optical symbol, and display, on a display screen of the mobile device, the information regarding the device as seen in Hua et al. in order to decrease efforts in obtaining and viewing data, thereby decreasing time in data acquisition, and thus increasing the efficiency in accessing information.  One having ordinary skill in the art would be motivated to make this modification in order to give users more control over accessing data, thereby enhancing user satisfaction.  These inventions when viewed in a combined state would yield predictable results in accessing product data.  

	As per Claims 2 and 12, Zhu discloses the optical symbol is one of:  a two-dimensional (2D) bar code, a Quick Response (QR) code, a portable data file 417 (PDF417), a Data Matrix, an Aztec Code, or a Maxi Code [0088].  

	As per Claims 3 and 13, Zhu discloses the database includes one or more of:  instructions, procedures, images, messages, links, or data related to the function of a graphical user interface of the object storage device [0122].  

	As per Claims 4 and 14, Zhu discloses the optical symbol is displayed on the display device in response to a user input [0088-0089].

As per Claims 5 and 15, Zhu discloses the display device is further configured to receive input from a user, and the user input is received by the display device [0087].  

	As per Claims 6 and 16, Zhu discloses the one or more processors are further configured to:  generate a graphical user interface that includes a user-selectable element (Zhu discloses a touch screen [0101]).  
	Zhu discloses object storage device as above.  Zhu does not explicitly disclose but Hua et al. do teach and when the user-selectable element is selected by a user of the device, cause the display device to display the optical symbol (FIG. 2).  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Zhu to include and when the user-selectable element is selected by a user of the device, cause the display device to display the optical symbol as seen in Hua et al. in order to reserve power associated with displaying codes, thereby decreasing system strain, and thus decreasing system waste.  One having ordinary skill in the art would be motivated to make this modification in order to optimize use of display functions and thus decrease costs associated with system waste and use.  These inventions when viewed in a combined state would yield predictable results in accessing code data using mobile terminals.  

As per Claims 8 and 18, Zhu discloses the one or more processors are further configured to:  generate the optical symbol after the user selection and based on information obtained by a search of the database (Zhu discloses the QR code generated after the locker access request [0088] and after parsing the database to determine that items are to be stored in lockers [0075]).	
	Zhu does not explicitly disclose but Hua et al. do teach user selection of the user-selectable element (FIG. 2) [0020-0021].  
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Zhu with user selection of the user-selectable element as seen in Hua .  

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. Patent Application Publication No. 20200250614) in view of Hua et al. (U.S. Patent Application Publication No. 20130073196) and Kilmer et al. (U.S. Patent Application Publication No. 20200193370) (provisional application filed 12/13/2018).  

As per Claims 7 and 17, Zhu discloses the one or more processors are further configured to:  generate the optical symbol based on system information and data that does not change over time (Zhu discloses using information such as the locker identifier to generate the QR code [0088]).	
Zhu discloses object storage device as above.  Zhu does not explicitly disclose but Kilmer et al. do teach generate the symbol prior to the user selection of the user-selectable element and based on information (FIG. 2) [0077], and store the optical symbol during an initial system set up and configuration of the object [0070-0071].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Zhu with generate the symbol prior to the user selection of the user-selectable element and based on information, and store the optical symbol during an initial system set up and configuration of the object as seen in Kilmer et al. in order to maintain a record of initial code uses, thereby optimizing tracking ability for objects and codes, and thus increase transparency in the system.  One having ordinary skill in the art would be motivated to make this modification in order to decrease instances of lost data points, thereby mitigation losses in object tracking, and thus decreasing system loss.  These inventions when viewed in a combined state would yield predictable results in acquiring object data through mobile terminals.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. Patent Application Publication No. 20200250614) in view of Hua et al. (U.S. Patent Application Publication No. 20130073196) and Ou (U.S. Patent Application Publication No. 20160065649).    

	As per Claims 9 and 19, Zhu discloses a second display device remote from the object storage device and corresponding to an administrative application (FIG. 6) [0111-0116]; and a network configured to transmit communications between the object storage device and the administrative application (FIG. 6).  
	Zhu does not explicitly disclose cause the optical symbol to be transmitted for display on the second display [0039-0040], wherein the one or more processors are configured to cause the optical symbol to be transmitted over the network to the administrative application (Ou teaches devices running applications displaying the code [0039-0040]); and wherein the mobile device is configured to capture the image of the optical symbol at the second display [0040-0041].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Zhu with cause the optical symbol to be transmitted for display on the second display, wherein the one or more processors are configured to cause the optical symbol to be transmitted over the network to the administrative application; and wherein the mobile device is configured to capture the image of the optical symbol at the second display since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable in using mobile devices to capture coded data for interaction.  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. Patent Application Publication No. 20200250614) in view of Hua et al. (U.S. Patent Application Publication No. 20130073196) and Hoashi et al. (U.S. Patent Application Publication No. 20140375191).      

	As per Claims 10 and 20, Zhu discloses the mobile device is further configured to:  generate a request based on the information regarding the object storage device, and transmit the request via a web-based application [0088-0089]. 
	Zhu does not explicitly disclose but Hoashi et al. do teach generate a service request based on the information regarding the object storage device displayed on the display screen of the mobile device, and transmit the service request via a web-based application [0037].
	It would be obvious to a person having ordinary skill in the art at the time of filing the invention to modify the systems and steps of Zhu with generate a service request based on the information regarding the object storage device displayed on the display screen of the mobile device (), and transmit the service request via a web-based application as seen in Hoashi et al. in order to increase efficiency in repairs, thereby decreasing system downtime, and thus enhancing user satisfaction.  One having ordinary skill in the art would be motivated to make this modification in order to decrease errors in requesting services (Hoashi et al. at Abstract) and decrease effort associated with requesting services, thus optimizing system operations.  These inventions when viewed in a combined state would yield predictable results in data acquisition practices.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (U.S. Patent Application Publication No. 20200250614) in view of Hua et al. (U.S. Patent Application Publication No. 20130073196) and Flores et al. (U.S. Patent Application Publication No. 20080088454).  

As per Claim 21, Zhu does not explicitly disclose but Flores et al. do teach the plurality of storage locations for storing objects include a tool (Flores et al. teach an item tracking system for tools (Abstract).)  
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, in the substitution of “tool” in Flores et al. for “item” in Zhu.  Thus the simply substitution of one known element for another producing a predictable result in efficient item storage and retrieval renders the claim obvious to a person having ordinary skill in the art at the time of filing the invention.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.B./Examiner, Art Unit 3627                                                                                                                                                                                                        

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627